Citation Nr: 0725829	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-05 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for left knee disability, as secondary to the 
service connected right knee disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for left hip disability, as secondary to the 
service connected right knee disability.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for low back disability, as secondary to the 
service connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 until March 
1968.  

This appeal arises from a November 2001 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs, which declined to reopen the 
veteran's claims of entitlement to service connection for 
left knee, left hip, and low back disabilities.

As will be discussed below, the Board finds that new and 
material evidence has been received for the claim of service 
connection for left knee disability, and therefore, the left 
knee claim is reopened.  The issue of entitlement to service 
connection for left knee disability is addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  In December 1985, the RO denied the claim of entitlement 
to service connection for left knee disability because there 
was no medical evidence linking the disability to the 
veteran's military service or his service connected right 
knee disability.  The veteran did not perfect an appeal of 
the denial.  

2.  Evidence submitted subsequent to the December 1985 
decision is new and bears directly and substantially upon the 
specific matter under consideration.

3.  In November 1990, the RO denied the claims of entitlement 
to service connection for left hip and low back disabilities 
because there was no evidence of a current left hip 
disability, and there was no medical evidence that a low back 
disability was caused or aggravated by the service connected 
right knee disability.  The veteran did not perfect an appeal 
of the denial.  

4.  Evidence submitted subsequent to the November 1990 
decision, although new, is not material as it does not 
include competent evidence suggesting that the veteran 
suffers from a left hip disability or that a low back 
disability is caused or aggraated by the service connected 
right knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
final disallowed claim that denied service connection for 
left knee disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (2001).

2.  The evidence received since the RO's November 1990 
decision is not new and material; the veteran's claims for 
service connection for left hip and low back disabilities are 
not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In December 1985, the RO denied the veteran's claim for 
service connection for left knee disability as secondary to 
the service connected right knee disability based on the lack 
of medical evidence establishing that the disability was 
caused or aggravated by the service connected right knee 
disability.  In November 1990, the RO denied the veteran's 
claim for service connection for left hip disability because 
there was no evidence of a current disability.  In the same 
decision, the RO also denied service connection for low back 
disability based on the lack of medical evidence establishing 
that the disability was caused or aggravated by the service 
connected right knee disability.  The veteran did not file 
notice of disagreements within one year of either decision, 
and therefore, those decisions became final.  38 C.F.R. 
§ 20.302.

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, the claim shall 
be reopened, and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.  

In March 2001, the veteran filed to reopen his previously 
denied claims for service connection.  The applicable law at 
the time of the veteran's filing defined new and material 
evidence as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).
 
Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. § 1110.  Service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Secondary service connection claims are separate and 
distinct from direct service connection claims.  Harder v. 
Brown, 5 Vet. App. 183 (1993).

A.  Left Knee Disability

Evidence before the RO in 1985 included the veteran's service 
medical records, which were silent for any disability of the 
left knee.  The veteran's VA and private treatment records 
were also of record.  Since the 1985 decision, additional VA 
and private treatment records as well as records from the 
veteran's claim for Social Security disability have been 
associated with the claim's file.  Specifically, in March 
1985, a private medical examiner opined that he believed the 
veteran's left knee problems were related to his right knee 
disability.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last, final denial of the merits of a 
claim.  See Glynn v. Brown, 5 Vet. App. 523, 528-29 (1994).  
In this case, the last, final decision on the merits of the 
veteran's service connection claim for left knee disability 
was the RO's December 1985 decision, which denied entitlement 
to service connection because the evidence did not show that 
the left knee disability was caused or aggravated by the 
service connected right knee disability.

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the above 
mentioned March 1985 medical record is new evidence because 
it was not previously considered by the RO in 1985.  The 
evidence is material because it relates to the reason for 
denial by providing medical evidence linking the veteran's 
left knee disability to his service connected right knee 
disability.  Thus, it must be considered in order to fairly 
decide the merits of the claim. 

B.  Left Hip and Low Back Disabilities

Evidence before the RO in 1990 included the veteran's service 
medical records, VA treatment records, and private medical 
records.  The service medical records were absent for any 
treatment or complaints of a left hip or low back disability.  
The VA and private medical records did not find any 
disability of the left hip nor did they establish that a low 
back disability was caused or aggravated by the service 
connected right knee disability.  

Since the 1990 decision, additional VA and private treatment 
records as well as records from the veteran's claim for 
Social Security disability have been associated with the 
claim's file.  However, these records only note the veteran's 
complaints of left hip and back pain.  Numerous medical 
records continue to note that the veteran does not suffer 
from a left hip disability.  See Private Medical Records 
(Feb. 1984, Aug. 1989); VA Medical Record (Apr. 1994).  
Additionally, in Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001), the Federal Circuit Court held that 
"unless a veteran suffers from an underlying disability or 
condition, such as loss of normal body working movements, 
joint disability, or muscle disability, then pain otherwise 
experienced is not a compensable disability."  There is also 
no medical evidence that a low back disability is caused or 
aggravated by the service connected right knee disability.   

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last, final denial of the merits of a 
claim.  See Glynn v. Brown, 5 Vet. App. 523, 528-29 (1994).  
In this case, the last, final decision on the merits of the 
veteran's service connection claims for left hip and low back 
disabilities was the RO's November 1990 decision.  That 
decision denied entitlement to service connection because the 
evidence did not show that the veteran suffered from a left 
hip disability and that a low back disability was caused or 
aggravated by the service connected right knee disability.

Although the medical evidence and statements submitted by the 
veteran in connection with his attempt to reopen the claim 
are new, they are not material.  As previously stated, 
material evidence constitutes evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration.  
No such evidence has been submitted.  Therefore, the veteran 
has failed to submit new and material evidence sufficient to 
warrant a reopening of his claims for left hip and low back 
disabilities.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and the representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
their possession that pertains to the claim.  Notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (June 2001, June 2003, Mar. 2004, Aug. 2006, 
Dec. 2006).  The Board is aware of the consideration in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), regarding the need for 
notification of what constitutes new and material evidence.  
In letters dated August and December 2006, the veteran was 
notified why his claims were originally denied and that he 
must submit evidence relating to those facts.  In a March 
2006 letter, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, VA fulfilled its notification duties.  

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  Additionally, a medical 
examination and opinion is not necessary.  Absent a minimal 
showing by competent evidence that a causal connection 
between the veteran's left hip and low back disabilities and 
either his military service or the service connected right 
knee disability exists, VA has no duty to obtain a medical 
opinion.  Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

New and material evidence having been submitted, the claim 
for service connection for left knee disability is reopened.

Based on the failure to submit new and material evidence, the 
veteran's request to reopen his claim for service connection 
for left hip disability is denied.

Based on the failure to submit new and material evidence, the 
veteran's request to reopen his claim for service connection 
for low back disability is denied.


REMAND

As stated above, the veteran asserts that his left knee 
disability is related to his service connected right knee 
disability.  The veteran has submitted a March 1985 private 
medical record relating the left knee disability to his 
service connected right knee disability.  Entitlement to 
service connection on a secondary basis can be established if 
the disability is either caused by or aggravated by a service 
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Therefore, a VA examination is necessary before 
adjudication of the claim can proceed.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be scheduled for an 
examination in order to ascertain the nature of his 
left knee disability.  The claim's folder and a 
copy of this remand should be made available to the 
examiner for review, following which the examiner 
should render an opinion as to whether it is at 
least as likely as not (50 percent probability or 
more) that the left knee disability was caused or 
aggravated by the service connected right knee 
disability.  All findings and conclusions should be 
affirmatively stated and explained, and a complete 
rationale for any opinion expressed should be 
included in the examination report.  

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


